China Education International, Inc. 48 Wall Street, Suite 73 New York, NY 10005 Phone (212) 682-6607 March 5, 2013 CORRR Larry Spirgel, Assistant Director U.S. Securities and Exchange Commission Washington, D.C. Re: China Education International, Inc. Form 10-K for the fiscal year ended December 31, 2011 Filed April 11, 2012 File No. 0-53247 Dear Mr. Spirgel, On December 21st, 2012, we received a letter from your office in regarding to our company’s financial report. We are working closely with our company’s staff as well as our legal counsel in order to answer your questions properly. Everything is ready now and we would expect to file the 10Q in one or two days. And once the Q is filed, we will file this response to this letter of comments consequently. We would now request another one week extension. We deeply appreciate your understanding in this matter. Sincerely, /s/ Lisa Liu Lisa Liu CEO China Education International, Inc.
